Exhibit 10.1 VIRGINIA: IN THE CIRCUIT COURT OF HENRICO COUNTY 4301 E. Parham Road Richmond, Virginia 23228 Plaintiff:PHILIP MORRIS USA INC. 6601 West Broad Street, Richmond, Virginia 23230 v. Defendants:CHESAPEAKE CORPORATION and WTM I COMPANY 1021 East Cary Street James Center II, 22nd Floor Richmond, Virginia 23219  Court Use Only  Case Number: Division:Courtroom: ORDER AND CONSENT DECREE Background A.Plaintiff Philip Morris USA Inc. (“PM USA”) filed this action against Defendants Chesapeake Corporation (“Chesapeake”) and WTM I Company (“WTM I”) (each a “Party” and collectively with PM USA, the “Parties”) seeking a declaratory judgment that PM USA did not have an obligation to indemnify Chesapeake or WTM I for the clean up costs associated with the Fox River. B.Chesapeake and WTM I have asserted that PM USA is obligated to indemnify them under the 1985 Stock Purchase Agreement (“1985 Stock Purchase Agreement”) between Chesapeake and PM USA for the purchase and sale of Wisconsin Tissue Mills, Inc. (“WTM”). C.PM USA does not admit any liability to Chesapeake, WTM I, or any other party arising out of the transactions or occurrences alleged in the Complaint, nor does Chesapeake or WTM I admit any liability to PM USA or any other party arising out of the transactions or occurrences alleged in the Complaint.All Parties expressly deny that they are liable to the other. D.The Parties recognize, and the Court by entering this Consent Decree finds, that this Consent Decree has been negotiated by the Parties in good faith and implementation of this Consent Decree will avoid litigation between the Parties, and that this Consent Decree is fair, reasonable, and in the public interest. NOW, THEREFORE, it is hereby Ordered, Adjudged, and Decreed: 1.This Court has jurisdiction over the subject matter of this action pursuant to Va.
